Citation Nr: 0822838	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  02-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than June 27, 2000, 
for the assignment of a compensable (10 percent) disability 
rating for service-connected residuals of post-operative 
right Achilles tendon rupture.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 decision in which the RO assigned an 
increased, 10 percent, rating for residuals of post-operative 
right Achilles tendon rupture, effective July 18, 2001. The 
veteran filed a notice of disagreement (NOD) with the January 
2002 effective date of the assigned rating.  In June 2002, 
the veteran testified during a hearing before an RO Hearing 
Officer; a transcript of that hearing is of record.  

In August 2002, the RO granted an earlier effective date of 
June 27, 2000, for the assignment of a 10 percent rating for 
residuals of post-operative right Achilles tendon rupture 
(based on the date of receipt of the veteran's reopened 
claim); the veteran continued his appeal for an earlier 
effective date. The RO issued a statement of the case (SOC) 
later that month, and the veteran filed a substantive appeal 
in September 2002

In July 2004, the Board remanded this matter to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further action.  After completing the requested action, the 
AMC continued the denial of the claim for an effective date 
earlier than June 27, 2000 for the assignment of a 
compensable rating for residuals of post-operative right 
Achilles tendon rupture (as reflected in a December 2005 
supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.

In an October 2006 decision, the Board denied an effective 
date earlier than June 27, 2000, for the assignment of a 
compensable (10 percent) disability rating for service-
connected residuals of post-operative right Achilles tendon 
rupture. The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2007 Order, the Court granted a joint motion 
(filed by representatives of both parties), vacating the 
Board's decision and remanding the matter to the Board for 
compliance with instructions in the joint motion.

At the time of the rating decisions on appeal, and throughout 
much of the pendency of this appeal, the veteran was 
represented by the Disabled American Veterans, a veteran's 
service organization.  However, since November 2007, the 
veteran has been represented by a private attorney.  The 
Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In January 2000, the RO continued a noncompensable rating 
for the veteran's service-connected residuals of post- 
operative right Achilles tendon rupture, following the 
veteran's failure to report to an examination scheduled in 
connection.

3.  The veteran filed a claim that the DRO has construed as a 
claim for a higher rating for residuals of post-operative 
right Achilles tendon rupture on June 27, 2000. Based on the 
report of a September 2001 VA examination, the RO ultimately 
granted a 10 percent rating, effective June 27, 2000, the 
date of the claim for a higher rating.

4.  A September 1999 VA feet examination report appears to 
provide evidence from which it is factually ascertainable 
that, as of September 13, 1999, the veteran's service-
connected residuals of post-operative right Achilles tendon 
rupture met the criteria for a rating based on overall 
moderate disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for an effective date of September 13, 1999 for the 
assignment of a 10 percent rating for residuals of post-
operative right Achilles tendon rupture are met.  38 U.S.C.A. 
§§ 5101, 5103, 5103A, 5107, 5110, 7105(b) (West 2002); 38 
C.F.R. §§ 3.159, 3.400, 20.200, 20.202, 20.302(b), 20.1103 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

In view of the Board's favorable disposition of the claim on 
appeal to the extent sought, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim has been accomplished.

II.  Analysis

Generally, the effective date for an award based on a claim 
for increase shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Specific to 
claims for increase, the effective date may be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the claim is received 
within one year from such date; otherwise, it shall be the 
date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his duly- 
authorized representative, or some person acting as next 
friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered as filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  In a 
January 2000 RO rating decision, the RO resolved a June 3, 
1999 claim for increase, continuing a noncompensable rating 
for the veteran's service-connected residuals of post- 
operative right Achilles tendon rupture because the veteran 
failed to report to an examination scheduled in connection 
with the claim for increase (filed in August 1999).  
Thereafter, the veteran filed a statement on June 27, 2000 
(which, as indicated below, was later construed as a claim 
for higher rating); that statement was not accompanied by any 
medical evidence, and does not include any reference to the 
previously scheduled examination, or indicate the veteran's 
willingness to report to a future examination.  

By rating action of December 2001, the RO granted a 10 
percent rating for veteran's service-connected residuals of 
post-operative right Achilles tendon rupture, effective July 
18, 2001 (the date of receipt of a claim for increase).  
However, after the veteran filed his January 2002 notice of 
disagreement with the assigned effective date, a Decision 
Review Officer (DRO) found clear and unmistakable error in 
the December 2001 rating decision, and determined that the 
actual date of the claim for increase (then characterized as 
a "reopened claim") was June 27, 2000; hence, a 10 percent 
rating for veteran's service-connected residuals of post-
operative right Achilles tendon rupture was granted from June 
27, 2000.  

The veteran has continued his request for an earlier 
effective date for a compensable rating for the disability 
under consideration.  In the joint motion, the parties 
indicated that the Board failed to provide an adequate 
reasons and basis why the report of a September 1999 VA 
examination that the veteran underwent for the  disability in 
question did not provide medical evidence from which it was 
factually ascertainable that an increase in his service-
connected residuals of post-operative right Achilles tendon 
rupture to warrant an effective date prior to June 27, 2000.  
See 38 C.F.R. § 3.400(o)(2).  

Considering the claim in light of above-referenced legal 
authority, and affording the veteran the benefit of the 
doubt, the Board finds that an effective date of September 
13, 1999 for the grant of a 10 percent rating for residuals 
of post-operative right Achilles tendon rupture is warranted.

The veteran's residuals of post-operative right Achilles 
tendon rupture condition are rated  pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5271 for limitation of motion of 
the ankle.  Under DC 5271, a 10 percent rating is warranted 
for moderate limited motion and a 20 percent rating is 
warranted for marked limited motion of the ankle.  The Board 
observes that the words "moderate," and "marked" are not 
defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just," under 38 C.F.R. § 4.6.

The report of the September 1999 VA feet examination reflects 
that the veteran then  complained of intermittent right foot 
pain, stiffness, and swelling.  He did not use corrective 
shoes, shoe inserts, or braces and was able to ambulate 
without an assistive device up to one mile in distance.  
Range of motion was within normal limits bilaterally; 
however, no actual ranges in degrees were provided by the 
examiner.  The examiner noted that the right great toe was 
painful on motion.  Also noted in response to additionally 
limited, was that pain was intermittent.  The veteran had 
tenderness on palpation at the right heel and Achilles tendon 
area.  As to functional limitations, the examiner noted that 
the veteran had normal ambulation without assistive device, 
including heels/toes walk.  He had callosities at the right 
heel.  The examiner noted that the veteran's Achilles tendon 
alignment was non-correctable, painful on the right, and he 
had valgus, mild bilaterally.  The diagnosis was status post 
right Achilles tendon rupture and surgery.  

Considering the evidence in the light most favorable to the 
veteran, the Board finds that, the September 1999 VA 
examination report provides medical evidence that tends to 
support a finding that, as of the date of that examination, 
the criteria for the 10 percent rating for his residuals of 
post-operative right Achilles tendon rupture were met.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the medical evidence noted above, and resolving all 
reasonable doubt in the veteran's favor on the question  of 
the severity of the veteran's disability as of the date of 
the examination, the Board finds that an effective date of 
September 13, 1999 (within the one-year period prior to the 
veteran's June 2000 claim for an increased rating) for the 
assignment of the 10 percent rating for residuals of post-
operative right Achilles tendon rupture is warranted.  See 38 
C.F.R. § 3.400(o)(2).




ORDER

An effective date of September 13, 1999, for the assignment 
of a 10  percent rating for residuals of post-operative right 
Achilles tendon rupture is granted, subject to  the legal 
authority governing the payment of VA compensation. 



____________________________________________
JACQUELINE E.. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


